DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 6, 11, 16 and 21 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2021/0136788 and US 2019/0281587. 
The improvement comprises:
US 2021/0136788 is considered as the closest prior art that teaches a system (Fig.1A and para.49) comprising:
a distributed unit (DU) to communicatively couple the system (Fig.1B element 160 and para.59) to a core network (para.58 and 63, where FIG. 1B illustrates an example of a fronthaul structure according to a function split of the base station  … between a base station and a core network, a fronthaul is located between entities between a WLAN and a base station (para.58)), the DU configured to implement at least some LAYER 2 functions for a wireless interface and at least some LAYER 1 functions for the wireless interface (para.61, where the DU 160 may perform a function of a MAC layer (LAYER 2) and a part of a PHY layer (LAYER 1)); and
a plurality of remote units (RUs) (Fig.12 elements O-RU #0 - O-RU #X-1 and para.57 and 204, where in order to minimize an installation cost of a base station, a structure has been proposed, the structure in which a DU and RUs of the base station are separated so that one or more RUs are connected to one DU via a wired network, ...) to wirelessly transmit and receive radio frequency signals (Fig.3 element 310 and para.77-80, where the communication unit 310 may transmit or receive a signal and it may include at least one transceiver (para.79).) to and from the user equipment using the wireless interface (Fig.1A elements 120 and 130 and para.51 and para.78, where the communication unit 310 may include at least one antenna array (wireless interface) including multiple antenna elements (wireless interface) (para.78).) in connection with serving a cell (para.57, where the base station have a cell radius), each of the RUs associated with at least one antenna (para.77-78) and located remotely from the DU and at least one other RU (Fig.12 elements DU and O-RU #0 - O-RU #X-1 and para.57 and 204), 
wherein each RU is configured to implement the LAYER 1 functions for the wireless interface that are not implemented in the DU (para.61-62, where the RU 180 may perform a part of the PHY layer (LAYER 1) and the RF function …); 
wherein the DU and RUs are communicatively coupled to each other over a fronthaul (Fig.1B element 170 and para.58 and 205, where between a base station and a core network, a fronthaul is located between entities between a WLAN and a base station (para.58)) and are configured to communicate over the fronthaul using an Open Radio Access Network (O-RAN) fronthaul interface (para.89, where an O-RAN standards are exemplary as fronthaul interfaces); and 
wherein the DU and RUs are configured to communicate at least some O-RAN control-plane and user-plane messages that include an O-RAN section extension configured for communicating different section data to different RUs (Fig.6 and para.102 and Fig.12 and para.204, where an application protocol of the fronthaul may include a control plane (C-plane), a user plane (U-plane), a synchronization plane (S-plane), and a management plane (M-plane) (para.102) and … According to an embodiment, some of the O-RUs may periodically acquire channel information via section type 6 and some other O-RUs may acquire channel information via the section extension field according to various embodiments (para.204).)


US 2019/0281587 teaches 

With regard Claims 1 and 6, US 2021/0136788 in view of US 2019/0281587 fails to teach the limitation of "wherein each RU is configured to: use the RU mask field included in any control-plane or user-plane message received by that RU that includes the predetermined section extension in order to determine if the received control-plane or user-plane message is intended for that RU; use the received control-plane or user-plane message to wirelessly transmit the user data to that UE using that RU, if the RU mask field indicates that the received control-plane or user-plane message is intended for that RU; and discard the received control-plane or user-plane message, if the RU mask field indicates that the received control-plane message is not intended for that RU." as recited in claims 1 and 6, respectively.

With regard Claims 11 and 16, US 2021/0136788 in view of US 2019/0281587 fails to teach the limitation of "identify one or more one user-plane message received by that RU that include the predetermined section extension that are associated with the received control- plane message based on the respective section identifiers included in the received control- plane message and the received one or more user-plane messages; use the received control-plane message and the associated received one or more user-plane messages to wirelessly transmit the user data to that UE using that RU, if the RU mask field indicates that the received control-plane message is intended for that RU; and discard the received control-plane message and the associated received one or more user-plane messages, if the RU mask field indicates that the received control-plane message is not intended for that RU." as recited in claims 11 and 16, respectively.

With regard Claim 21, US 2021/0136788 in view of US 2019/0281587 fails to teach the limitation of " wherein the DU and RUs are configured to communicate at least some O-RAN control-plane and user-plane messages that include an O-RAN section extension configured for communicating different section data to different RUs in connection with serving the same cell." as recited in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2019/0281587 is cited because they are put pertinent to the systems for selecting a TCI-State for receiving downlink transmissions. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633